NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RAYLAND YOUNG,
Petitioner,
V.
DEPAR'I‘MENT OF HOUSING AND URBAN
DEVELOPMENT,
Resp0ndent.
2011-3232
Petition for review of an arbitrat0r’s decision in FMCS
case no. 111228-5228-4-6, by MarVin J. Feld1nan.
ON MOTION
ORDER
Up0n consideration of the Depart1nent of Housing and
Urban Deve1opment’s unopposed motion for a 6-day
extension of tin1e, until March 28, 2012, to file its brief,
IT IS ORDERED THAT2
The motion is granted N0 further extensions should
be anticipated

Y0UNG v_ mm
l`1AR 29 2012
2
F0R THE CoURT
/s/ J an Horb:-1135
Date J an Horba1y
cc: MattheW H. Sol0ms0n, Esq.
Hi1lary A. Sterr1, Esq.
21
S
Clerk
FlLED
U.S. CDURT 0F APPEALS FOR
THE FEDEHAL C|HCUlT
MAR 2 9 2U1Z
.1AN HOHBAl.Y
. CLEBK